DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the application filed on 5/10/21.
	Examiner notes Applicant’s foreign priority date of 6/8/20, which stems from JP2020-099679.
	Claims 1-20 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claims 1, 12-13, and 15-16 describe a method comprising: acquiring a user’s route data, adjusting a fee for an ad promoting a place different from the user’s destination, and presenting the ad and recommendation to the user.  As such, the invention is directed to the abstract idea of adjusting fees for ads according to a user’s location and route, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity (i.e. sales and marketing activities).  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims also recite additional elements including a “controller” for acquiring route data and adjusting fees; a “terminal apparatus” for presenting ads, recommendations, and maps to a user, and a “non-transitory computer readable medium” for storing executable data. These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. a GPS network). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 2-11, 14, and 17-20 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding fee adjustment and use of route data.  Thus, the dependent claims merely provide additional non-structural details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-20 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-20 are rejected under 35 USC 103 as being unpatentable over Tamayama (20100082437) in view of Kraus (9791290).
Claims 1, 4, 12-13, 15-16, and 19:  Tamayama discloses a system, method, and computer readable medium comprising:
Acquiring route data indicating a route to a destination, providing an advertisement promoting a place different from the destination, presenting the ad to a user who is en route to the destination using a vehicle, and providing an ad with a recommendation on a terminal mounted in a vehicle to stop off at the place using the vehicle.  (Figs. 8-9; Paragraphs 13-14, 34, 50, 53, 83, and 93).
Tamayama fails to explicitly describe a method for adjusting a fee to promote the ad on the user’s navigation system.
Kraus, however, discloses a method in which a fee is charged for presenting an ad to a user on their navigation system, and in which the fee is adjusted based on various factors.  (Col. 23, Line 51 – Col. 24, Line 17; Col. 25, Lines 4-18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Kraus with those of Tamayama.  One would have been motivated to do this in order to establish a fee-based advertising system in which the advertiser is charged based on how likely the user is to interact with an ad.
Claims 2 and 17:  The Tamayama/Kraus combination discloses those limitations cited above.  Kraus further discloses a method for adjusting the fee for the advertisement according to whether the place is on the route.  (Col. 23, Line 51 – Col. 24, Line 17; Col. 25, Lines 4-18).
The rationale for combining Kraus with Tamayama is articulated above and incorporated herein.
Claims 3 and 18:  The Tamayama/Kraus combination discloses those limitations cited above.  Kraus further discloses a method for adjusting the fee for the advertisement according to whether a location from which the place is visible is on the route.  (Col. 23, Line 51 – Col. 24, Line 17; Col. 25, Lines 4-18).
 The rationale for combining Kraus with Tamayama is articulated above and incorporated herein.
Claims 5 and 20:  Tamayama discloses a method comprising a communication interface configured to sequentially receive positional data indicating a position of the vehicle from a terminal apparatus mounted or installed in the vehicle, wherein the controller is configured to acquire the route data by estimating the route with reference to the positional data received by the communication interface.  (Figs. 8-9; Paragraphs 11 and 13). 
Claim 6:  Tamayama discloses a method for determining the place according to the destination before the recommendation is presented together with the advertisement to the user.  (Paragraphs 13, 71-73, and 80-82).
Claim 7:  Tamayama discloses a method for determining the place according to a position of the vehicle before the recommendation is presented together with the advertisement to the user.  (Paragraphs 13, 71-73, and 80-82).
Claim 8:  Tamayama discloses a method for determining the place according to a location at which the user boards, before the recommendation is presented together with the advertisement to the user.  (Paragraphs 13, 71-73, and 80-82).
Claim 9:  The Tamayama/Kraus combination discloses those limitations cited above.  Kraus further discloses a method for increasing the fee for the advertisement upon determining that the user has stopped off at the place.  (Col. 25, Lines 4-18).  
The rationale for combining Kraus with Tamayama is articulated above and incorporated herein.
Claim 14:  Tamayama discloses a method wherein the transmitting includes sequentially transmitting results of measuring a position of the computer to the control apparatus as the positional data.  (Paragraphs 13, 71-73, and 80-82).
Claims 10-11 are rejected under 35 USC 103 as being unpatentable over Tamayama/Kraus in view of Tietzen (20150206203).
The Tamayama/Kraus combination discloses those limitations cited above, but fails to explicitly describe a method in which the fee is increased for the ad upon determining that the user has stopped off at the place and receiving a notification that the user has purchased a good and/or service at the place.  
Tietzen, however, discloses a method in which the fee is increased for the ad upon determining that the user has stopped off at the place and receiving a notification that the user has purchased a good and/or service at the place.  (Paragraph 111).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Tietzen with those of Tamayama/Kraus.  One would have been motivated to do this in order to receive compensation for successful ad campaigns.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is 571-270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                            
                                                                      
/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681